F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          MAR 11 1998
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
                                                         No. 97-3349
v.                                                    (Dist. of Kansas)
                                                   (D.C. No. 97-3088-DES)
LA RONDA CRAWFORD,

              Defendant-Appellant.




                           ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has unanimously determined that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. Petitioner’s request to submit the case on the briefs is granted, and

the case is ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This case is before the court on La Ronda Crawford’s pro se motions for a

certificate of appealability and motion for leave to proceed on appeal in forma

pauperis. Crawford’s motion for leave to proceed           in forma pauperis is well taken

and is therefore granted. Nevertheless, because Crawford has not made a

substantial showing of the denial of a federal right, we       deny her request for a

certificate of appealability and   dismiss this appeal. 28 U.S.C. § 2253(c)(1), (2).

       Crawford brought this § 2255 petition before the district court on March 1,

1997. As grounds for the petition, Crawford alleged that her attorney provided

ineffective assistance in the following two particulars: (1) he failed to inform her

that she had the right to appeal her guilty plea; and (2) he failed to intervene when

her silence was used against her at her sentencing hearing. In addition, Crawford

claimed her sentence was improperly enhanced for obstruction of justice and she

was improperly sentenced to a 240 month term of imprisonment pursuant to the

recidivist language of 21 U.S.C. § 841(b)(1)(A).      1
                                                           The district court denied

Crawford’s petition on the following grounds: (1) her claims of ineffective

assistance were “without merit”; (2) the enhancement for obstruction of justice

played no part in Crawford’s sentence because the district court ultimately




       Section 841(b)(1)(A) provides that a person with a prior felony drug
       1

offense who is convicted of violating section 841 “shall be sentenced to a term of
imprisonment which may not be less than 20 years and not more than life
imprisonment.”

                                             -2-
sentenced Crawford to the statutorily required minimum sentence;      2
                                                                          and (3)

Crawford’s prior state felony drug conviction was a proper predicate felony for

purposes of the enhanced recidivist minimum mandatory under this court’s

decision in United States v. Short , 947 F.2d 1445, 1459-60 (10th Cir. 1991).

       Crawford is not entitled to appeal the district court’s denial of her § 2255

petition unless this court grants her a certificate of appealability. 28 U.S.C. §

2253(c)(1)(B). Crawford is entitled to such a certificate only if she can make “a

substantial showing of the denial of a constitutional right.”    Id. § 2253(c)(2). She

can make such a showing by demonstrating that the issues raised are debatable

among jurists, that a court could resolve the issues differently, or that the

questions deserve further proceedings.       Barefoot v. Estelle , 463 U.S. 880, 893 &

n. 4 (1983).

       Upon de novo review of Crawford’s application for a certificate of

appealability and appellate brief, the district court’s Order, and the entire record

on appeal, this court concludes that Crawford has failed to demonstrate that the

district court’s resolution of her claims relating to the obstruction of justice

enhancement and minimum mandatory sentence is debatable or is reasonably


       2
        The district court also noted that, contrary to Crawford’s assertions, the
obstruction of justice enhancement did not affect the availability of “safety valve”
relief under U.S.S.G. § 5C1.2. Because Crawford had six criminal history points,
the “safety valve” provision was not applicable to her sentence. U.S.S.G. §
5C1.2(1).

                                             -3-
subject to a different outcome on appeal to this court. Furthermore, although the

district court’s resolution of Crawford’s ineffective assistance claims is summary,

those claims are not deserving of further proceedings in this court. Crawford’s

petition, judged charitably, contains nothing more than vague and conclusory

allegations of ineffectiveness. It clearly fails to allege any concrete prejudice

flowing from the actions of her trial counsel as required under   Strickland v.

Washington , 466 U.S. 668, 694-95 (1984). Because Crawford has failed to make

a substantial showing of the denial of a constitutional right, this court

DECLINES Crawford’s request for a certificate of appealability and

DISMISSES this appeal.

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                            -4-